9:21-cv-00138-DCN       Date Filed 05/19/21     Entry Number 59        Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

    JILL K. JINKS, individually and as trustee of
                                           )
    the Jinks Heritage Trust,              )
                                           )
                      Plaintiff,           )
                                           )                 No. 9:21-cv-00138-DCN
                vs.                        )
                                           )                        ORDER
    SEA PINES RESORT, LLC, COMMUNITY )
    SERVICES ASSOCIATES, INC.,             )
    ASSOCIATION OF SEA PINES               )
    PLANTATION, PROPERTY OWNERS,           )
    INC. AND THE ADVISORY BOARD,           )
                                           )
                      Defendants.          )
    _______________________________________)

           The following matter is before the court on defendant Community Services

    Associates, Inc.’s (“CSA”) motion for summary judgment, ECF No. 39, and plaintiff Jill

    K. Jinks’s (“Jinks”) motion for discovery, ECF No. 49. For the reasons set forth below,

    the court denies the motion for summary judgment without prejudice and grants the

    motion for discovery.

                                      I. BACKGROUND

           This case concerns a referendum to amend certain Declaration of Covenants and

    Restrictions dated September 7, 1974, recorded in the Beaufort County, South Carolina

    Register of Deeds (the “1974 Covenants”). The 1974 Covenants, along with various

    other recorded covenants and declarations, govern the rights and responsibilities of

    property owners of Sea Pines Plantation located on Hilton Head Island, South Carolina.

           In November 2020, CSA called the referendum at issue to amend the 1974

    Covenants. CSA is a South Carolina nonprofit corporation that is the record owner of the



                                                1
9:21-cv-00138-DCN       Date Filed 05/19/21      Entry Number 59        Page 2 of 14




    roads, gates, open spaces, and common properties in the Sea Pines community and

    performs repairs necessary to maintain the attractiveness and value of the community and

    its properties. CSA’s proposed amendment, if enacted, would create an “Infrastructure

    Improvement Fund” and impose an additional annual assessment of $600.00 upon

    residential property owners in Sea Pines Plantation, including Jinks. The Infrastructure

    Improvement Fund would be “used only for the repair, replacement, addition and

    improvement of the roads, bridges, bulkheads, leisure trails, storm water facilities and

    systems located in or servicing Sea Pines. . . .” ECF No. 1, Compl. ¶ 48 (citing ECF No.

    1-7). Under the 1974 Covenants, “Participating Property Owners” are entitled to vote on

    the referendum. A “Participating Property Owner” is defined under the 1974 Covenants

    as

           all those owners of Residential lots, and Family Dwelling Units, except the
           Company, who execute that certain Agreement, known as the ‘Advisory
           Group Agreement’, and all owners of Residential lots and Family Dwelling
           Units who purchase property in Sea Pines Plantation which is subject to the
           payment of the same or greater dollar amount of the assessments provided
           for herein.

    ECF No. 1-1. For the amendment to be approved, 75 percent of the Participating

    Property Owners who return a ballot must vote in favor of the amendment.

           Jinks, a residential property owner in Sea Pines Plantation, objected to the

    referendum on the basis that none of the named defendants,1 including CSA, had the



           1
             Defendant Sea Pines Resort, LLC (the “Resort”) owns and operates the Sea
    Pines Resort located within Sea Pines Plantation. Defendant Association of Sea Pines
    Plantation Property Owners, Inc. and the Advisory Board (“ASPPPO”) is a nonprofit
    corporation formed in 1973, whose stated mission is to provide a forum for and to
    promote the common good and general welfare of residential property owners on Sea
    Pines Plantation and to represent residential property owners in all matters in pursuit of
    these objectives. Jinks alleges that the Resort, ASPPPO, and CSA conspired to
    promulgate the unauthorized referendum and proposed amendment to the 1974
                                                 2
9:21-cv-00138-DCN       Date Filed 05/19/21      Entry Number 59        Page 3 of 14




    authority to call for or pursue any referendum to amend the 1974 Covenants. Despite the

    objection, defendants moved forward with the referendum. Accordingly, on January 13,

    2021, one week before the referendum voting ballots were due, Jinks filed the instant

    action, asserting claims for declaratory judgment, breach of contract, nuisance, and

    conspiracy against CSA, the Resort, and ASPPPO for their actions taken in connection

    with the referendum. In particular, Jinks seeks a declaration that CSA lacks the legal

    authority to call for the subject referendum or to implement the referendum and that the

    proposed amendment is unenforceable if passed.

           On March 12, 2021, CSA filed a motion for summary judgment. ECF No. 37.

    On March 31, 2021, Jinks responded in opposition, arguing that CSA’s motion is

    premature because she has not had an opportunity to conduct any discovery. On April 5,

    2021, Jinks filed the instant motion for discovery pursuant to Federal Rule of Civil

    Procedure 56(d). ECF No. 49. On April 6, 2021, CSA responded, ECF No. 50, and on

    April 13, 2021, Jinks replied, ECF No. 52. On May 11, 2021, the court held a hearing on

    the motion. ECF No. 58. As such, the motion for discovery has been fully briefed and is

    now ripe for review.

                                        II. STANDARD

           In general, “summary judgment must be refused where the nonmoving party has

    not had the opportunity to discover information that is essential to his opposition.”

    Nguyen v. CNA Corp., 44 F.3d 234, 242 (4th Cir.1995) (quoting Anderson v. Liberty

    Lobby, Inc., 477 U.S. 242, 250 n.5 (1986)). Consequently, Federal Rule of Civil



    Covenants. Only CSA has moved for summary judgment, and the court therefore focuses
    on the allegations against CSA for the purposes of this motion. ASPPPO has a pending
    motion to dismiss that the court will address in a separate order.
                                                 3
9:21-cv-00138-DCN       Date Filed 05/19/21       Entry Number 59        Page 4 of 14




    Procedure 56(d) provides that a party who lacks the material facts required to respond to

    a summary judgment motion may file an “affidavit or declaration that, for specified

    reasons, [the party] cannot present facts essential to justify its opposition.” Fed. R. Civ.

    P. 56(d). A broad assertion that adequate discovery has not yet taken place is not

    sufficient; rather, a party who wishes to delay summary judgment under Rule 56(d) must

    use the affidavit to “specify[ ] which aspects of discovery require[ ] more time to

    complete.” Id.

           In ruling on a Rule 56(d) challenge to a summary judgment motion, a district

    court may defer consideration of the motion, deny the motion, or “issue any other

    appropriate order.” Fed. R. Civ. P. 56(d). Relief under Rule 56(d) is “broadly favored

    and should be liberally granted” in order to protect non-moving parties from premature

    summary judgment motions. McCray v. Md. Dep’t of Transp., Md. Transit Admin., 741

    F.3d 480, 484 (4th Cir. 2014) (quoting Greater Baltimore Ctr. for Pregnancy Concerns,

    Inc. v. Mayor & City Council of Baltimore, 721 F.3d 264, 281 (4th Cir. 2013)).

    However, a Rule 56(d) motion may be denied “when the information sought would not

    by itself create a genuine issue of material fact sufficient for the nonmovant to survive

    summary judgment.” Pisano v. Strach, 743 F.3d 927, 931 (4th Cir. 2014).

                                        III. DISCUSSION

           Jinks argues that the court should deny CSA’s motion for summary judgment as

    premature or defer consideration of CSA’s motion until Jinks has had an opportunity to

    conduct the discovery necessary to oppose it. The court first addresses two procedural

    concerns raised by Jinks. The court then addresses the merits of Jinks’ request for an

    opportunity to conduct discovery.



                                                  4
9:21-cv-00138-DCN       Date Filed 05/19/21      Entry Number 59       Page 5 of 14




           A. Summary Judgment Procedure

           Jinks argues that CSA’s motion is procedurally improper for two reasons. First,

    Jinks argues that it was improper for CSA to file a motion for summary judgment prior to

    filing an answer or motion to dismiss under Federal Rule of Civil Procedure 12. Second,

    Jinks argues that because CSA has yet to file a responsive pleading, CSA is in default.

    The court addresses each argument below.

           With respect to Jinks’s first contention, the court disagrees. Under Rule 56(b), a

    party may properly file a motion for summary judgment prior to filing a responsive

    pleading. See Fed. R. Civ. P 56(b) (“[A] a party may file a motion for summary

    judgment at any time until 30 days after the close of all discovery.”); Hubicki v. ACF

    Indus., Inc., 484 F.2d 519, 522 (3d Cir. 1973) (“Rule 56(b) authorizes a defending party

    to move ‘at any time’ for a summary judgment in his favor. Such a motion may be made

    before pleading to the complaint . . . .”); Cheung v. Hamilton, 298 F.2d 459, 460 (1st Cir.

    1962) (stating that it is proper to file a summary judgment motion without filing an

    answer); INVST Fin. Group, Inc. v. Chem-Nuclear Sys., Inc., 815 F.2d 391, 404 (6th

    Cir.1987) (“[N]o answer need be filed before a defendant’s motion for summary

    judgment may be entertained.”); Rasnick v. Dickenson Cty. Sch. Bd., 2003 WL

    21432562, at *1 (W.D. Va. June 12, 2003) (“The defendant has filed a motion for

    summary judgment before answering, which is permissible.”). Therefore, CSA’s filing

    of its motion for summary judgment before any responsive pleading was not, in itself,

    inappropriate.

           The law is less clear with respect to Jinks’s second contention. While Rule 56(b)

    says that a motion for summary judgment may be filed at any time, the issue here is



                                                 5
9:21-cv-00138-DCN       Date Filed 05/19/21       Entry Number 59         Page 6 of 14




    whether a defendant may be in default if it files only such a motion. The Federal Rules

    of Civil Procedure provide that “[a] defendant must serve an answer within 21 days after

    being served with the summons and complaint.” Fed. R. Civ. P. 12(a)(1)(A)(i). If a

    defendant timely files a motion under Rule 12, this deadline is tolled pending the court’s

    disposition of the motion. Fed. R. Civ. P. 12(a)(4). The question of whether service of a

    motion for summary judgment under Rule 56 similarly tolls this deadline does not appear

    to have been addressed by the Fourth Circuit or this district, but the plain language

    of Rule 12(a)(4) indicates that it does not. See Fed. R. Civ. P. 12(a)(4) (specifically

    noting that the deadline is tolled by the “serving of a motion under this rule” (emphasis

    added)). Thus, CSA has not pointed to, and this court could not locate, any rule that

    would suggest CSA’s deadline to file a responsive pleading was tolled by its summary

    judgment motion.

           On the other hand, CSA argues that it cannot be in default because Federal Rule

    of Civil Procedure 55(a) provides that, “When a party against whom a judgment for

    affirmative relief is sought has failed to plead or otherwise defend, and that failure is

    shown by affidavit or otherwise, the clerk must enter the party’s default.” The advisory

    committee’s notes provide that “Acts that show an intent to defend have frequently

    prevented a default even though not connected to any particular rule.” Fed. R. Civ. P.

    55(a) advisory committee’s note to 2007 amendments, subdivision (a). The court finds

    that CSA has obviously indicated its intent to defend by filing its motion for summary

    judgment and, as such, an entry of default would not be appropriate. Nevertheless, given

    that the it is unclear whether CSA’s motion tolled its responsive pleading deadline, the

    court orders that CSA file such a pleading within 30 days of this order. See Kimbler v.



                                                  6
9:21-cv-00138-DCN       Date Filed 05/19/21       Entry Number 59         Page 7 of 14




    Spear, 2017 WL 1337276, at *3 (W.D. Va. Apr. 11, 2017) (“While it is unclear whether a

    Rule 56 motion operates to toll the defendants’ response deadline, I need not decide the

    question, but I will require the defendants to now file an answer.”). Having resolved

    Jinks’s procedural concerns, the court now turns to the merits of Jinks’s request to deny

    or defer consideration of CSA’s summary judgment motion until she has had an

    opportunity to conduct discovery.

           B. Motion for Summary Judgment and Motion for Discovery

           In its motion for summary judgment, CSA asserts that no genuine issue of

    material fact exists in this case because, even assuming it did not have authority to call a

    referendum, the Participating Property Owners ratified CSA’s allegedly unauthorized

    actions by voting in favor of the amendment. In support of this assertion, CSA puts forth

    evidence that, after Jinks filed the instant action, more than 75 percent of the Participating

    Property Owners who returned a ballot voted in favor of the amendment—meaning that

    the referendum passed. Jinks, in turn, argues that the issue of ratification of an

    unauthorized act is a fact-specific inquiry, such that CSA’s motion for summary

    judgment is premature when the parties have not conducted any discovery on the issue.2




           2
              Jinks also argues that discovery is needed with respect to CSA’s authority to call
    for the referendum. The court agrees with CSA that discovery related to CSA’s authority
    to call the referendum is not necessary to resolve its summary judgment motion. As CSA
    explains, “CSA has assumed that the crux of Jinks’s complaint (that CSA lacked
    authority to call the referendum) is true.” ECF No. 50 at 5. Therefore, evidence
    supporting or negating Jinks’s allegation that CSA lacked authority to call the referendum
    would not impact the court’s analysis and disposition of the motion for summary
    judgment—meaning that Jinks’s request for the same cannot be a basis for granting her
    motion for discovery. Still, since CSA has not outright conceded that it lacked authority,
    Jinks is entitled to discovery on this issue. The court therefore clarifies that, while it does
    not grant the instant motion due to Jinks’s need for discovery relating to CSA’s lack of
    authority, the court does not exclude that issue from the scope of discovery.
                                                  7
9:21-cv-00138-DCN        Date Filed 05/19/21        Entry Number 59       Page 8 of 14




           The court agrees with Jinks. To begin, the timing of CSA’s summary judgment

    motion, before a scheduling order has been entered in this case, strongly suggests the type

    of prematurity that warrants deferring or denying consideration. See Investors Title Ins.

    Co. v. Bair, 232 F.R.D. 254, 256–57 (D.S.C. 2005) (finding consideration of plaintiff’s

    motion for summary judgment premature where plaintiff filed his motion only four weeks

    after the court’s scheduling order and over four months prior to the appointed end of

    discovery). As a further indication of the motion’s prematurity, and in compliance with

    Rule 56(d), Jinks’s motion for discovery and supporting affidavit specifically identifies

    numerous outstanding discovery items that could create a genuine issue of material fact

    with respect to the question of ratification.

           Three essential elements are necessary to prove ratification: “(1) acceptance by

    the principal of the benefits of the agent’s acts; (2) full knowledge of the facts; and (3)

    circumstances or an affirmative election indicating an intention to adopt the unauthorized

    arrangements.” Anthony v. Padmar, Inc., 465 S.E.2d 745, 755 (S.C. Ct. App. 1995)

    (emphasis in original). Jinks maintains that discovery is needed with respect to the

    second and third elements, and the court concurs.

                   1.   Full Knowledge of the Facts

           Jinks argues that CSA cannot satisfy the second element of ratification—full

    knowledge of the facts—“if the PPOs who voted were not made aware of all the material

    facts surrounding the referendum—including the direct challenge by multiple

    [Participating Property Owner]s to CSA’s ability [] to amend the 1974 Covenants.” ECF

    No. 47 at 7. In other words, Jinks argues that if the Participating Property Owners did not




                                                    8
9:21-cv-00138-DCN       Date Filed 05/19/21       Entry Number 59        Page 9 of 14




    know that CSA lacked the authority to call the referendum, they cannot have ratified the

    unauthorized act by voting in favor of the amendment.

           CSA contends that it has satisfied the second element of ratification because the

    Participating Property Owners both knew that CSA was calling the referendum and that it

    lacked authority to do so. 3 CSA argues that the Participating Property Owners knew that

    CSA was calling the referendum “because the notice of the referendum sent to each

    owner said as much.” ECF No. 29-1 at 9–10 (citing ECF No. 1-10). CSA further argues

    that the Participating Property Owners knew that CSA lacked authority to do so because

    they “had at least constructive notice of the terms” of the 1974 Covenants and other

    governing documents because the documents are public. ECF No. 50 at 9 (citing Ten

    Woodruff Oaks, LLC v. Point Dev., LLC, 683 S.E.2d 510, 515 (S.C. Ct. App. 2009)).

           The court finds that discovery is needed with respect to the second element of

    ratification. Where the agent fails to disclose material information to the principal

    concerning the agent’s action, the defense of ratification fails. Anthony, 320 S.C. at 452–

    453 (“In view of our finding concerning the general partners’ breach of their fiduciary

    duties to the limited partners in failing to disclose material information, we find the

    defense of ratification to be without merit.”). In other words, “[i]n the absence of



           3
             CSA also argues that a nonprofit is not required to inform its members each and
    every time there is a challenge to its authority to act “no matter how few members hold
    that view or how fringe that theory may be.” ECF No. 50 at 5–6. This argument fails for
    two reasons. First, the question is not whether a nonprofit is “required to inform”
    members of the challenge to its authority. Rather, the question is whether the
    Participating Property Owners were aware that CSA’s call for the referendum was
    unauthorized, such that they did not have the “full knowledge” required to ratify CSA’s
    actions. Second, for purposes of CSA’s summary judgment motion, CSA assumes that it
    did lack authority to call the referendum. Therefore, CSA’s characterization of Jinks’s
    challenge to its authority as a “fringe” theory of which the Participating Property Owners
    did not need to be aware is unavailing.
                                                  9
9:21-cv-00138-DCN       Date Filed 05/19/21      Entry Number 59        Page 10 of 14




     circumstances putting a reasonably prudent man on inquiry, ratification of an agent’s act

     cannot be implied against the principal, [] who was ignorant of the facts.” Lincoln v.

     Aetna Cas. & Sur. Co., 386 S.E.2d 801, 803 (S.C. Ct. App. 1989). The court is not

     satisfied that a reasonably prudent man would have been on notice of CSA’s lack of

     authority to call the referendum simply because the documents necessary to determine

     CSA’s authority are a matter of public record. A variety of documents govern the rights

     and responsibilities of the many entities involved in the Sea Pines Plantation community.

     Untangling the interplay between these documents is no easy feat, even when the

     documents are summarized in relevant part in the complaint. The 1974 Covenants, and

     the rights and interests therein, have been subject to several assignments to various

     entities over the years. A determination of CSA’s authority to call a referendum requires

     not only a careful review of the 1974 Covenants and its respective assignments, but also a

     close examination of CSA’s bylaws and the 1988 covenants that conveyed to CSA an

     obligation to manage, maintain, and preserve certain Sea Pines Plantation properties. See

     ECF No. 1-3. Suffice it to say, a layperson could not readily discover whether CSA

     lacked the authority to call a referendum simply by referencing the public record, as CSA

     suggests. The fact that CSA has not conceded that it lacked authority to call the

     referendum, but rather only “assume[s] for purposes of this motion” that it lacked

     authority, belies CSA’s argument that the Participating Property Owners should have

     known, as a matter of law, that it lacked such authority. The discovery Jinks requests

     regarding the Participating Property Owners’ full knowledge of the facts of the

     referendum, including CSA’s lack of authority to call the same, could create a genuine




                                                 10
9:21-cv-00138-DCN        Date Filed 05/19/21        Entry Number 59         Page 11 of 14




     issue of material fact on the issue of ratification. Jinks is therefore entitled to that

     discovery.

                     2. Election Indicating an Attempt to Adopt the Unauthorized
                     Arrangements

              Additionally, Jinks argues that the court should permit her to conduct discovery

     into the third element of ratification: circumstances or an affirmative election indicating

     an intent to adopt the unauthorized arrangements. Jinks argues that CSA cannot satisfy

     this element “if there were any errors or irregularities in the voting process—which is

     unclear in this instance. . . .” ECF No. 47 at 7. CSA, on the other hand, argues that the

     vote on the amendment was valid as a matter of law and submits an affidavit of its

     president and chief operation officer, Samuel Bennett, Jr., to evince the validity of the

     vote.4

              The court cannot accept Mr. Bennett’s affidavit on the validity of the voting

     process and the results as fact without giving Jinks an opportunity to conduct discovery

     into the same. Jinks seeks discovery on multiple issues relating to the validity of the

     election, including (1) depositions of CSA, ASPPPPO, and Resort witnesses regarding

     the referendum process; (2) whether individuals who voted in the referendum qualified as

     Participating Property Owners entitled to vote; (3) the number of properties that were



              4
               During the hearing, counsel for CSA also argued that any discovery into the
     voting process and results is inappropriate because Jinks does not allege in her complaint
     any deficiencies in those areas. The court disagrees. Under Federal Rule of Civil
     Procedure 26(b), “[p]arties may obtain discovery regarding any nonprivileged matter that
     is relevant to any party’s claim or defense . . . .” (emphasis added). CSA clearly asserts
     ratification as a defense to Jinks’s claims and exclusively relies on that defense in its
     motion for summary judgment. The validity of the voting process and the election results
     are directly relevant to the third element of CSA’s ratification defense—an election
     showing intent to adopt the unauthorized actions. Therefore, Jinks’s allegations in her
     complaint are not determinative of the propriety of conducting discovery on those issues.
                                                    11
9:21-cv-00138-DCN        Date Filed 05/19/21      Entry Number 59         Page 12 of 14




     sold or transferred between the record date of ownership used by CSA for the referendum

     and the date it mailed out ballots; (4) whether votes were counted in favor of the

     amendment that should not have been; (5) whether proxy votes were submitted or

     properly cast; and (6) the tabulation of the referendum results by a third party company,

     including the issuance of replacement ballots. CSA counters that discovery into any of

     these issues would not affect the ultimate passage of the amendment because, out of

     5,351 Participating Property Owners, 4,046 cast votes and 3,551 of those votes were in

     favor. For example, CSA argues that only 40 properties were sold in the relevant time

     period for which Jinks seeks discovery and that only 259 replacement ballots were used,

     such that any errors in these ballots “cannot have made any difference.” ECF No. 50 at 5.

     The court is unconvinced.

            CSA asks this court to accept its evidence and assertions regarding the

     referendum at face value without affording Jinks the opportunity to discover evidence to

     challenge the same. The court declines to do so. Courts generally grant Rule 56(d)

     motions because of their reluctance “to enter judgment when only one party has

     presented his version of the case,” and that is precisely the situation before the court.

     10B Wright, Miller, & Kane, Fed. Prac. & Proc. 4th, § 2741 (2016); see Putney v. Likin,

     656 F. App’x 632, 640 (4th Cir. 2016) (“[R]equests for discovery under Rule 56(d) are

     ‘broadly favored and should be liberally granted because the rule is designed to safeguard

     non-moving parties from summary judgment motions that they cannot adequately

     oppose.’” (quoting Greater Baltimore, 721 F.3d at 281)). Without discovery into the

     referendum process and results, it would be exceedingly difficult, if not impossible, for

     Jinks to properly respond to CSA’s assertion that the vote was valid and effectively



                                                   12
9:21-cv-00138-DCN        Date Filed 05/19/21      Entry Number 59         Page 13 of 14




     ratified the allegedly unauthorized referendum. The court’s concern is amplified by the

     fact that all the relevant information regarding the referendum process and results are in

     CSA’s sole control. See McCray, 741 F.3d at 484 (granting Rule 56(d) motion where

     plaintiff’s attorney filed a declaration that plaintiff had not had the opportunity to depose

     defendants’ witnesses and where key evidence was in defendants’ control). The

     information Jinks seeks may create a genuine issue of material fact regarding CSA’s

     ratification defense, and Rule 56(d) exists precisely to afford her a chance to uncover that

     information. As the Fourth Circuit has observed, “[s]ummary judgment before discovery

     forces the non-moving party into a fencing match without a sword or mask.” McCray,

     741 F.3d at 483; see Int’l Shortstop, Inc., v. Rally’s Inc., 939 F.2d 1257, 1266-67 (5th

     Cir. 1991) (“[S]ummary judgment is a lethal weapon. We must afford prospective

     victims some protective armor if we expect them to properly defend against it.”). For this

     reason, the court cannot properly consider CSA’s motion for summary judgment at this

     early stage of litigation and grants Jinks the opportunity to properly defend her action

     through discovery. To begin the process, the court orders the parties to submit a

     proposed joint scheduling order for the court’s consideration within 14 days of entry of

     this order.

                                        IV. CONCLUSION

             For the reasons set forth above, the court DENIES WITHOUT PREJUDICE

     CSA’s motion for summary judgment and GRANTS Jinks’s motion for discovery.

             AND IT IS SO ORDERED.




                                                  13
9:21-cv-00138-DCN    Date Filed 05/19/21   Entry Number 59   Page 14 of 14




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE

     May 19, 2021
     Charleston, South Carolina




                                           14
